Citation Nr: 1501677	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  05-03 551a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for bilateral lower extremity disability, to include peripheral neuropathy, radiculopathy, and incomplete tetraplegia, including as due to herbicide exposure.  

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to herbicide exposure and secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971 and he also had service while a member of the United States Army Reserves from March 1971 to December 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues on appeal were previously before the Board in August 2013 when the claims of entitlement to service connection for the lumbar and cervical spine disabilities were denied and the claims for service connection for bilateral lower extremity disability, gastrointestinal disability and left knee disability were remanded for additional development.  The Veteran appealed the Board's denial of service connection for the lumbar and cervical spine disabilities to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion of the parties and remanded the lumbar and cervical spine disabilities to the Board for actions consistent with the joint motion.  

The issues of entitlement to service connection for bilateral lower extremity disability, gastrointestinal disability and left knee disability were again before the Board in May 2014, at which time the Board granted service connection for the left knee disability and for peripheral neuropathy of the lower extremities.  These issues are no longer on appeal.  At the same time, the Board remanded the issues of entitlement to service connection for gastrointestinal disability and disability of the lower extremities for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is claiming entitlement to service connection for a gastrointestinal disability.  In its May 2014 remand instructions, the Board directed, in part, that the Veteran should be provided with another VA examination to determine the etiology of the claimed gastrointestinal disability.  A VA examination was conducted in September 2014 but, unfortunately, the examination report is not completely responsive to the Board's remand instructions.  The Board specifically directed the examiner to comment on the Veteran's credible reports of having a 3 day history of stomach cramps after eating meals while on active duty.  The examiner did not address this evidence at all.  The May 2014 remand instructions regarding the gastrointestinal claim also directed that the examiner should provide an opinion on whether the Veteran had a gastrointestinal disability which was caused by or permanently aggravated by any service-connected disabilities to include PTSD and diabetes mellitus and/or the medication used to treat this disabilities.  The examiner who conducted the September 2014 VA examination did not provide any opinions regarding an etiologic link between the claimed gastrointestinal disability and the service-connected disabilities.  The remand instructions provided that the examiner was to comment on a WebMD article submitted by the Veteran's representative in August 2010.  The examiner who conducted the September 2014 VA examination failed to address this evidence.  Finally, the remand instructions directed that the examiner must explain his or her qualification to address a relationship between gastrointestinal disorders and PTSD and to describe any consultation the examiner had with any mental health professionals in forming the opinions.  The examiner who conducted the September 2014 VA examination failed to provide this evidence.  

The Veteran is claiming entitlement to service connection for lumbar and cervical spine disabilities.  In December 2012, the Board directed that the Veteran be afforded a VA examination, in part, to determine the etiology of the claimed disabilities.  In determining the etiology of the disabilities, the Board directed that the examiner must address the Veteran's credible history of reporting that he injured his cervical and lumbar spine at the same time he sustained a gunshot wound of his left thigh.  The examiner was also asked to address the Veteran's report of injuring his back during basic training.  A review of the report of a May 2013 VA examination reveals that it is not responsive to the Board's December 2012 remand instructions as the examiner failed to address any of this evidence.  The examiner merely noted that there was no objective evidence of lumbar or cervical spine disability during active duty or for many years thereafter.  

Since the originating agency has not substantially complied with the Board's remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the lumbar and cervical spine claims, the Board notes that the Court has determined that the Veteran has raised the issue of entitlement to service connection for cervical and lumbar spine disabilities as secondary to his now service-connected left knee disability.  No opinion has been obtained as to whether the Veteran has a cervical and/or lumbar spine disability which is secondary to his service-connected left knee disability.  As the issues on appeal are being remanded for additional development, the Board finds that an opinion should be obtained from a suitably qualified health care professional to address this contention.  

Subsequent to the last supplemental statement of the case which was prepared in November 2013, additional pertinent evidence has been received which addresses the Veteran's claims pertaining to his lower extremities to include the report of the November 2014 VA examination and clinical records.  The originating agency has not had a chance to address this evidence and there is no indication that the Veteran has waived the review of the evidence by the originating agency.  It must be returned for the originating agency to review and to adjudicate the claims in light of the new evidence before the Board proceeds with its adjudication of the claims.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the September 2014 VA examination for the gastrointestinal disability.  The examiner should be requested to prepare an addendum which addresses the following:

(a) With respect to each gastrointestinal disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during service or is otherwise related to the Veteran's service, including but not limited to exposure to herbicides.  The examiner MUST comment on the September 1969 service treatment record that notes a 3 day history of stomach cramps after eating meals.  The examiner is to be informed that the Veteran is competent to report on this symptomology and this report must be assumed to be credible. 
 
(b) With respect to each gastrointestinal disorder present during the period of the claim that the examiner believes is not directly related to the Veteran's active service, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected disorders, including PTSD and diabetes mellitus, or medication therefor? 

The examiner must review and address the WebMD article submitted by the Veteran's representative in August 2010.  

The examiner must provide the rationale for all opinions expressed.  If unable to provide any of the requested opinions without resorting to mere speculation, the examiner must explain why that is the case.  Additionally, the examiner MUST explain his or her qualification to address any relationship between gastrointestinal disorders and PTSD and MUST describe any consultation with a psychiatrist or mental health professional if such was conducted.

If the prior examiner is not available, the evidence of record should be made available to and reviewed by another suitable health care professional who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Afford the Veteran a VA examination by physician with sufficient expertise to determine the etiology of the claimed lumbar and cervical spine disabilities.  The examination should be performed by someone who has not examined the Veteran before, if possible.

All pertinent evidence of record should be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each cervical spine disorder and lumbar spine disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active duty service or was caused or permanently worsened by service-connected disability, to include the left knee disability.  The examiner must be informed that the Veteran's reports of injuring his cervical and lumbar spine at the same time that he received his gunshot wound during active duty should be presumed to be credible and the examiner MUST address this evidence.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

5.  Undertake any other indicated development.  

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

